         Case 2:19-cv-00881-JNP-EJF Document 2 Filed 11/08/19 Page 1 of 16




Matthew L. Lalli (6105)
Zaven A. Sargsian (14776)
SNELL & WILMER L.L.P.
15 West South Temple
Suite 1200
Gateway Tower West
Salt Lake City, Utah 84101
Telephone: 801.257.1900
Facsimile: 801.257.1800
Email: mlalli@swlaw.com
       zsargsian@swlaw.com

Attorneys for Plaintiff Liberty
Mutual Fire Insurance Co.

                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


LIBERTY MUTUAL FIRE INSURANCE
CO., a Wisconsin corporation,                          COMPLAINT FOR DECLARATORY
                                                                 RELIEF
                 Plaintiff,

v.
                                                              Case No. 2:19-cv-00881-JNP
MICHAEL BAKER INTERNATIONAL,
INC., a Pennsylvania corporation; JOELLE                        Hon. Judge Jill N. Parrish
SATTERTHWAITE, an individual; and
JACKSON SATTERTHWAITE, an
individual; AUDREY J. YAEGER, an
individual,

                 Defendants.



         Plaintiff Liberty Mutual Fire Insurance Co. (“Liberty”), through its counsel, files this

Complaint for Declaratory Relief (“Complaint”) and alleges as follows:




4836-2069-8796
         Case 2:19-cv-00881-JNP-EJF Document 2 Filed 11/08/19 Page 2 of 16




                           PARTIES, JURISDICTION, AND VENUE

         1.      Liberty is an insurance company organized under the laws of the State of

Wisconsin, with its principal place of business located at 175 Berkley Street, Boston,

Massachusetts.

         2.      Upon information and belief, Defendant Michael Baker International, Inc. (“MBI

Inc.”) is a Pennsylvania corporation with its principal place of business in Pittsburgh,

Pennsylvania.

         3.      Upon information and belief, Defendant JoElle Satterthwaite (“JoElle”) is a

resident of Salt Lake County, Utah. JoElle is the parent and guardian of her minor son, and

Defendant, Jackson Satterthwaite.

         4.      Upon information and belief, Defendant Jackson Satterthwaite (“Jackson”) is a

resident of Salt Lake County, Utah. Jackson is a minor, and upon information and belief his

guardian ad litem and conservator is Rekehl Johnson.

         5.      Upon information and belief, Defendant Audrey J. Yeager (“Yeager”) is a

resident of Salt Lake County, Utah.

         6.      The Court has jurisdiction pursuant to 28 U.S.C. § 1332 because there is complete

diversity of citizenship among the parties and the amount in controversy is in excess of

$75,000.00.

         7.      This action is brought pursuant to 28 U.S.C. § 2201, the Declaratory Judgment

Act, which allows this Court to adjudicate parties’ respective rights and other legal relations in

an actual controversy.




4836-2069-8796
                                                 2
         Case 2:19-cv-00881-JNP-EJF Document 2 Filed 11/08/19 Page 3 of 16




         8.      Venue is proper in the United States District Court for the District of Utah

pursuant to 28 U.S.C. 1391(b).

                                   FACTUAL ALLEGATIONS

         The Sattherwaite Complaint

         9.      On November 2, 2018, JoElle Satterthwaite, individually and as guardian of her

minor son, Jackson Satterthwaite, (the “Satterthwaites”), filed a Complaint and Jury Demand in

the Third Judicial District Court in Salt Lake County, Utah against RLW/Clyde, L.P. (“RLW”),

Ralph L. Wadsworth Construction Company, LLC (“Ralph”), W.W. Clyde & Co. (“Clyde”),

Michael Baker International, Inc. (“MBI Inc.”), and the Utah Department of Transportation,

State of Utah (collectively “Defendants”).

         10.     On March 14, 2019, the Satterthwaites filed a Second Amended Complaint and

Jury Demand, a copy of which is attached hereto as Exhibit A (the “Satterthwaite Complaint”).

The Satterthwaites added H.W. Lochner, Inc. (“Lochner”) as a Defendant, and also named

Rekehl Johnson as guardian ad litem and conservator for Jackson.

         11.     The Satterthwaites alleged as follows: on January 25, 2018, JoElle was driving

her car with her son Jackson riding as a passenger in the backseat. JoElle was driving

northbound on Bangerter Highway as she approached the 11400 South intersection (the

“Intersection”). At the time, the Intersection was under construction as part of a construction

project on Bangerter Highway (the “Construction Project”). RLW, Ralph, and/or Clyde were the

general contractors on the Construction Project, and MBI Inc. and Lochner were subcontractors.

The Defendants were involved in the design, preparation, inspection, work, and/or

implementation of the Construction Project, including its traffic-control plan. Before January 22,



4836-2069-8796
                                                  3
         Case 2:19-cv-00881-JNP-EJF Document 2 Filed 11/08/19 Page 4 of 16




2018, drivers could make a left-hand turn from northbound Bangerter Highway onto westbound

11400 South at the Intersection, but Defendants stopped allowing drivers to make such left-hand

turns on January 22, 2018. JoElle, however, approached the Intersection and made a left turn on

a green light. As she drove through the Intersection, her car was struck by a southbound motorist

who was speeding. As a result of the incident, JoElle and Jackson were seriously injured,

Jackson more so.

         12.        The Satterthwaites allege they suffered economic and noneconomic damages

because of the foregoing incident.

         13.        The Satterthwaites raised a single cause of action for negligence against

Defendants.

         14.        The Satterthwaites alleged that Defendants had a duty to “(1) provide a safe

intersection; (2) provide motorists with adequate traffic lights and signage; and (3) exercise

reasonable care in relation to their involvement with the Construction Project, including its

traffic-control plan.” (Satterthwaite Complaint at ¶ 36.)

         15.        The Satterthwaites further alleged that Defendants “breached their duties to

Plaintiffs and acted negligently in several ways, including without limitation:

                 a. By failing to provide adequate signs, instructions, and traffic-control
                    devices informing motorists that left-hand turns were no longer allowed;

                 b. By failing to provide a traffic-control light on the west side of the large,
                    east-west gap before motorists entered southbound traffic;

                 c. By failing to remedy a defective, unsafe, and/or dangerous condition at the
                    Intersection;

                 d. By failing to comply with applicable standards, codes, and regulations for
                    traffic control and signage at the Intersection;




4836-2069-8796
                                                      4
         Case 2:19-cv-00881-JNP-EJF Document 2 Filed 11/08/19 Page 5 of 16




                 e. By failing to properly hire, train, retain, and/or supervise personnel
                    working on the Construction Project;

                 f. By failing to comply with the applicable traffic-control plan for the
                    Intersection;

                 g. By implementing and/or approving a defective traffic-control plan for the
                    Intersection;

                 h. By failing to have law enforcement personnel regulating traffic at the
                    Intersection at the time of the incident;

                 i. By failing to allow sufficient timing for motorists to get across the large,
                    east-west gap before entering southbound traffic;

                 j. By creating a defective, unsafe, and/or dangerous condition at the
                    Intersection; and/or

                 k. Any other acts and/or omissions that may later be discovered.

(Satterthwaite Complaint at ¶ 37.)

         16.        As of the filing of this Complaint, the Satterthwaite case is pending and has not

yet gone to trial.

         The Yeager Complaint

         17.        On November 1, 2018, Audrey J. Yeager (“Yeager”) filed a Complaint and Jury

Demand in the Third Judicial District Court in Salt Lake County, Utah against RLW, Ralph,

Clyde, MBI Inc., and UDOT.

         18.        On June 19, 2019, Yeager filed an Amended Complaint and Jury Demand, a copy

of which is attached hereto as Exhibit B (the “Yeager Complaint”). Yeager added Lochner as a

Defendant.

         19.        The allegations in the Yeager Complaint are substantially similar to the

Satterthwaite Complaint, but have certain differences. Yeager alleged as follows: on August 4,

2017, Yeager was walking eastbound on 11400 South toward the intersection with Bangerter


4836-2069-8796
                                                      5
         Case 2:19-cv-00881-JNP-EJF Document 2 Filed 11/08/19 Page 6 of 16




Highway. Yeager was walking on the southside of 11400 South. As Yeager approached the

Intersection, the crosswalk signal for her to cross the Intersection was covered up so Yeager

could not see the crosswalk signal. However, northbound traffic at the Intersection was stopped,

and Yeager saw the red light for northbound traffic. So, Yeager proceeded through the

crosswalk. But as she was proceeding through the crosswalk, Yeager was struck by a car who

was speeding southbound.

         20.        Yeager alleges she suffered economic and noneconomic damages because of the

foregoing incident.

         21.        Yeager raised a single cause of action for negligence against Defendants.

         22.        Yeager alleged that Defendants had a duty to “(a) provide a safe intersection; (b)

provide pedestrians with working traffic-control signals at the Intersection; (c) provide

pedestrians with safe crosswalk, or alternative routes, at the Intersection; and (d) exercise

reasonable care in relation their involvement with the Construction Project, including its traffic-

control plan.” (Yeager Complaint ¶ 30.)

         23.        Yeager further alleged that Defendants “breached their duties to Plaintiff and

acted negligently in several ways, including without limitation:

                 a. By failing to provide proper, working, and/or adequate crosswalk signals
                    at the Intersection;

                 b. By failing to provide a safe crosswalk for pedestrians at the Intersection;

                 c. By failing to provide a safe detour for pedestrians to cross the Intersection;

                 d. By failing to remedy a defective, unsafe, and/or dangerous condition at the
                    Intersection;

                 e. By failing to place adequate warnings and/or instructional signage at and
                    near the Intersection;



4836-2069-8796
                                                      6
         Case 2:19-cv-00881-JNP-EJF Document 2 Filed 11/08/19 Page 7 of 16




                 f. By failing to comply with applicable standards, codes, and regulations for
                    traffic control and signage at the Intersection;

                 g. By failing to properly hire, train, retain, and/or supervise personnel
                    working on the Construction Project;

                 h. By failing to comply with the applicable traffic-control plan for the
                    Intersection;

                 i. For implementing and/or approving a defective traffic-control plan for the
                    Intersection;

                 j. Creating a defective, unsafe, and/or dangerous condition at the
                    Intersection; and/or

                 k. Any other acts and/or omissions that may be later be discovered.

(Yeager Complaint ¶ 31.)

         24.        As of the filing of this Complaint, the Yeager case is pending and has not yet

gone to trial.

         Commercial General Liability Policy

         25.        Defendant MBI Inc. tendered the Yeager and Satterthwaite Complaints for

defense and indemnification under commercial general liability insurance policies issued by

Liberty.

         26.        Liberty issued Commercial General Liability Policy No. TB2-681-004145-716

(“Policy 716”), with a policy period of August 30, 2016 to August 30, 2017 to named insured

Michael Baker International, LLC (“MBI LLC”). Policy 716 applies to the Yeager action. This

foregoing policy was renewed on August 30, 2017 as Policy No. TB2-681-004145-717 (“Policy

717”), with a policy period of August 30, 2017 to August 30, 2018. The renewed policy, Policy

717, applies to the Satterthwaite action. A copy of the Policies is attached hereto as Exhibit C

and incorporated herein by reference.



4836-2069-8796
                                                      7
         Case 2:19-cv-00881-JNP-EJF Document 2 Filed 11/08/19 Page 8 of 16




         27.     Subject to a complete reservation of rights, Liberty is currently providing MBI

Inc. a defense under the Policies in both the Yeager and Satterthwaite Complaints.

         Coverage Under the Policy

         28.       Policy No. TB2-681-004145-717 (the “Policy”) states the following regarding

coverage of bodily injury and property damage liability:

         SECTION I – COVERAGES
         COVERAGE A – BODILY INJURY AND PROPERTY
         DAMAGE LIABILITY
         1.       Insuring Agreement
                 a. We will pay those sums that the insured becomes legally obligated to pay as
                    damages because of “bodily injury”1 or “property damage” to which this
                    insurance applies. We will have the right and duty to defend the insured
                    against any “suit” seeking those damages. However, we will have no duty to
                    defend the insured against any “suit” seeking damages for “bodily injury” or
                    “property damage” to which this insurance does not apply.
                 […]

                 b. This insurance applies to “bodily injury” and “property damage” only if:
                        (1) The “bodily injury” or “property damage” is caused by an
                            “occurrence”2 that takes place in the “covered territory”3;
                        (2) The “bodily injury” or “property damage” occurs during the policy
                            period; and
                        (3) Prior to the policy period, no insured listed under Paragraph 1. of
                            Section II – Who is An Insured and no “employee” authorized by you
                            to give or receive notice of an “occurrence” or claim, knew that the
                            “bodily injury” or “property damage” had occurred in whole or in part.
                            ...

1
  “Bodily injury” is defined in Section V(3) as “bodily injury, sickness or disease sustained by a
person, including death resulting from any of these at anytime.” Endorsement LC 29 09 10 11
redefined “bodily injury” to include “b. Mental anguish, shock or humiliation arising out of
injury as defined in paragraph a. above. Mental anguish means any time of mental or emotional
illness or distress.”
2
  “Occurrence” is defined in Section V(13) as “an accident, including continuous or repeated
exposure to substantially the same general harmful conditions.”
3
  “Covered territory” is defined in Section V(4) as “[t]he United States of America (including its
territories and possessions) Puerto Rico and Canada . . . .”


4836-2069-8796
                                                 8
         Case 2:19-cv-00881-JNP-EJF Document 2 Filed 11/08/19 Page 9 of 16




                       […]

                  e.     Damages because of “bodily injury” include damages claimed by any person or
                         organization for care, loss of services or death resulting at any time from the
                         “bodily injury”.
       Conditions Under the Policy
         29.           The Policy also has the following condition:

    SECTION IV – COMMERCIAL GENERAL LIABILITY
    CONDITIONS

                       […]

         4. Other Insurance

                 If other valid and collectible insurance is available to the insured for a loss we cover
                 under Coverages A or B of this Coverage Part, our obligations are limited as follows:

                       a. Primary Insurance

                          This insurance is primary except when Paragraph b. below applies. If this
                          insurance is primary our obligations are not affected unless any of the other
                          insurance is also primary. Then, we will share with all that other insurance by
                          the method described in Paragraph c. below.

                       b. Excess Insurance

                   (1) This insurance is excess over:

                          (a) Any of the other insurance, whether primary, excess, contingent or on any
                              other basis:

                             (i) That is Fire, Extended Coverage, Builder’s Risk, Installation Risk or
                                 similar coverage for “your work”;

                             (ii) That is Fire insurance for premises rented to you or temporarily
                                  occupied by you with permission of the owner;

                             (iii) That is insurance purchased by you to cover your liability as a tenant for
                                  “property damage” to premises rented to you or temporarily occupied by
                                  you with permission of the owner; or




4836-2069-8796
                                                        9
        Case 2:19-cv-00881-JNP-EJF Document 2 Filed 11/08/19 Page 10 of 16




                       (iv) If the loss arises out of the maintenance or use of aircraft, “autos” or
                           watercraft to the extent not subject to Exclusion g. of Section I –
                           Coverage A – Bodily Injury And Property Damage Liability.

                     (b) Any other primary insurance available to you covering liability for
                         damages arising out of the premises or operations, or the products and
                         completed operations, for which you have been added as an additional
                         insured.

                 (2) When this insurance is excess, we will have no duty under Coverages A or B
                     to defend the insured against any “suit” if any other insurer has a duty to
                     defend the insured against that “suit”. If no other insurer defends, we will
                     undertake to do so, but we will be entitled to the insured’s rights against all
                     those other insurers.

                 (3) When this insurance is excess over other insurance, we will pay only our share
                     of the amount of the loss, if any, that exceeds the sum of:

                     (a) The total amount that all such other insurance would pay for the loss in the
                          absence of this insurance; and

                     (b) The total of all deductible and self-insured amounts under all that other
                         insurance.

                 (4) We will share the remaining loss, if any, with any other insurance that is not
                     described in the Excess Insurance provision and was not brought specifically
                     to apply in excess of the Limits of Insurance shown in the Declarations of this
                     Coverage Part.

         c. Method of Sharing

                     If all of the other insurance permits contribution by equal shares, we
                     will follow this method also. Under this approach each insurer
                     contributes equal amounts until it has paid its applicable limit of
                     insurance or none of the loss remains, whichever comes first.

                     If any of the insurance does not permit contribution by equal shares,
                     we will contribute by limits. Under this method, each insurer’s share
                     is based on the ratio of its applicable limit of insurance to the total
                     applicable limits of insurance of all insurers.




4836-2069-8796
                                                  10
        Case 2:19-cv-00881-JNP-EJF Document 2 Filed 11/08/19 Page 11 of 16




Relevant Exclusions Relating to Coverage A Under The Policy

         30.     With respect to coverage, several exclusions in amendatory endorsements apply,

including the following:

         Endorsement CG 21 16 04 13 (EXCLUSION – DESIGNATED PROFESSIONAL
         SERVICES)

         With respect to any professional services shown in the Schedule, the following exclusion
         is added to Paragraph 2. Exclusions of Section I – Coverage A – Bodily Injury and
         Property Damage Liability and Paragraph 2. Exclusions of Section I – Coverage B –
         Personal And Advertising Injury Liability: This insurance does not apply to “bodily
         injury”, “property damage” or “personal and advertising injury” due to the rendering of
         or failure to render any professional service.”

         This exclusion applies even if the claims against any insured allege negligence or other
         wrongdoing in the supervision, hiring, employment, training or monitoring of others by
         that insured, if the “occurrence” which caused the “bodily injury” or “property damage”,
         or the offense which caused the “personal and advertising injury”, involved the rendering
         of or failure to render any professional service.
                                               SCHEDULE
         Description Of Professional Services:
         All professional services performed by or on behalf of the named insured



                                          *      *       *


         Endorsement CG 22 34 04 13 (EXCLUSION – CONSTRUCTION MANAGEMENT
         ERRORS AND OMISSIONS)

         The following exclusion is added to Paragraph 2. Exclusions of Section I – Coverage A
         – Bodily Injury And Property Damage Liability and Paragraph 2. Exclusions of
         Section I – Coverage B – Personal And Advertising Injury Liability:
         This insurance does not apply to “bodily injury”, “property damage” or “personal
         advertising injury” arising out of:
                 1. The preparing, approving, or failure to prepare or approve, maps, shop
                    drawings, opinions, reports, surveys, field orders, change orders or drawings
                    and specifications by any architect, engineer or surveyor performing services
                    on a project on which you serve as construction manager; or


4836-2069-8796
                                                11
        Case 2:19-cv-00881-JNP-EJF Document 2 Filed 11/08/19 Page 12 of 16




                 2. Inspection, supervision, quality control, architectural or engineering activities
                     done by or for you on a project on which you serve as construction manager.
         This exclusion applies even if the claims against any insured allege negligence or other
         wrongdoing in the supervision, hiring, employment, training or monitoring of others by
         that insured, if the “occurrence” which caused the “bodily injury” or “property damage”,
         or the offense which caused the “personal and advertising injury”, involved that which is
         described in paragraph 1. or 2.

         This exclusion does not apply to “bodily injury” or “property damage” due to
         construction or demolition work done by you, your “employees” or your subcontractors.


                                           *       *       *


         Endorsement CG 22 43 04 13 (EXCLUSION – ENGINEERS, ARCHITECTS OR
         SURVEYORS PROFESSIONAL LIABILITY)

         The following exclusion is added to Paragraph 2. Exclusions of Section I – Coverage A
         – Bodily Injury And Property Damage Liability and Paragraph 2. Exclusions of
         Section I – Coverage B – Personal And Advertising Injury Liability:
         This insurance does not apply to “bodily injury”, “property damage” or personal and
         advertising injury” arising out of the rendering of or failure to render any professional
         services by you or any engineer, architect or surveyor who is either employed by you or
         performing work on your behalf in such capacity.
         Professional services include:
          1. The preparing, approving, or failing to prepare or approve, maps, shop drawings,
             opinions, reports, surveys, field orders, change orders or drawings and specifications;
             and
          2. Supervisory, inspection, architectural or engineering activities.
         This exclusion applies even if the claims against any insured allege negligence or other
         wrongdoing in the supervision, hiring, employment, training or monitoring of others by
         that insured, if the “occurrence” which caused the “bodily injury” or “property damage”,
         or the offense which caused the “personal and advertising injury”, involved the rendering
         of or failure to render any professional services by you or any engineer, architect or
         surveyor who is either employed by you or performing work on your behalf in such
         capacity.




4836-2069-8796
                                                  12
        Case 2:19-cv-00881-JNP-EJF Document 2 Filed 11/08/19 Page 13 of 16




         31.     A copy of Endorsement CG 21 16 04 13, Endorsement CG 22 34 04 13, and

Endorsement CG 22 43 04 13 are attached hereto as Exhibit D.

                                  FIRST CAUSE OF ACTION
                            (Declaratory Judgment – 28 U.S.C. § 2201)

         32.     Liberty incorporates by this reference each and every preceding allegation as if

fully set forth herein.

         33.     MBI Inc. is a defendant in the Satterthwaite and Yeager Complaints.

         34.     MBI Inc. contends that coverage is available under the Policy for the

Satterthwaite and Yeager Complaints, and that it is entitled to a defense and indemnification.

         35.     However, MBI Inc. is not an insured under the Policy. The insured under the

Policy is MBI LLC, a limited liability company.

         36.     MBI LLC is not a defendant in the Satterthwaite and Yeager Complaints.

         37.     Because MBI Inc. is not an insured under the Policy, it is not entitled to coverage

for any loss it may incur under the Satterthwaite and Yeager Complaints.

         38.     An actual dispute and controversy exists between Liberty and MBI Inc. regarding

whether coverage is available to MBI Inc. for any loss it may incur as a result of the

Satterthwaite and Yeager Complaints.

         39.     Therefore, a declaratory judgment is both necessary and proper in order to set

forth and determine the rights, obligations, and liabilities that exist pursuant to the Policy.

         40.     As such, Liberty seeks a declaratory judgment that under the Policy there is no

coverage afforded for or duty to defend MBI in the lawsuits.




4836-2069-8796
                                                 13
        Case 2:19-cv-00881-JNP-EJF Document 2 Filed 11/08/19 Page 14 of 16




                                 SECOND CAUSE OF ACTION
                            (Declaratory Judgment – 28 U.S.C. § 2201)

         41.     Liberty incorporates by this reference each and every preceding allegation as if

fully set forth herein.

         42.     MBI Inc. contends that coverage is available under the Policy for the

Satterthwaite and Yeager Complaints, and that it is entitled to a defense and indemnification.

         43.     However, coverage is excluded under any or all of the Endorsements discussed

above, including Endorsement CG 21 16 04 13 (Designated Professional Services).

         44.     Alternatively, if coverage is not excluded, other valid and collectible insurance is

available to MBI Inc. for a loss covered under Coverages A or B of the Policy’s Coverage Part.

As a result, the Other Insurance provision in Section IV(4) of the Policy applies, in which case

the Policy is either (i) excess insurance, or (ii) primary insurance subject to the method of

sharing provision in Section IV(4)(c) of the Policy.

         45.     An actual dispute and controversy exists between Liberty and MBI Inc. regarding

whether coverage is available to MBI Inc. for any loss it may incur as a result of the

Satterthwaite and Yeager Complaints.

         46.     Therefore, a declaratory judgment is both necessary and proper in order to set

forth and determine the rights, obligations, and liabilities that exist pursuant to the Policy.

         47.     As such, Liberty seeks a declaratory judgment that under the Policy there is no

coverage afforded for or duty to defend MBI Inc. in the lawsuits.




4836-2069-8796
                                                 14
        Case 2:19-cv-00881-JNP-EJF Document 2 Filed 11/08/19 Page 15 of 16




                                  THIRD CAUSE OF ACTION
                            (Declaratory Judgment - 28 U.S.C. § 2201)

         48.     Liberty incorporates by this reference each and every preceding allegation as if

fully set forth herein.

         49.     Plaintiffs in the Satterthwaite and Yeager Complaints are seeking, or may seek,

punitive damages against MBI Inc.

         50.     Coverage is excluded under any or all of the Endorsements discussed above, and

there is no coverage for any punitive damages that may be assessed against MBI Inc.

         51.     To the extent the court determines that MBI Inc. is entitled to any coverage at all

for the losses it may incur as a result of the Satterthwaite and Yeager Complaints, an actual

dispute and controversy exists between Liberty and MBI Inc. regarding whether coverage is

available to MBI Inc. for any punitive damages that may be assessed against it in favor of the

Satterthwaites, Yeager, or both.

         52.     Therefore, a declaratory judgment is both necessary and proper in order to set

forth and determine whether MBI Inc. is covered under the Policy for any punitive damages that

may be assessed against it.

         53.     As such, Liberty seeks a declaratory judgment that under the Policy there is no

coverage afforded to MBI Inc. for punitive damages.

                                      PRAYER FOR RELIEF

         WHEREFORE, Liberty prays for the following relief:

         For a declaration that:

         1.      MBI Inc. is not entitled to coverage under the Policy because it is not an insured.




4836-2069-8796
                                                 15
        Case 2:19-cv-00881-JNP-EJF Document 2 Filed 11/08/19 Page 16 of 16




         2.      Even if MBI Inc. is an insured under the Policy, coverage under the Policy is

excluded under Endorsement CG 21 16 04 13, Endorsement CG 22 34 04 13, Endorsement CG

22 43 04 13, or all three.

         3.      As coverage is excluded, Liberty has no duty to defend MBI Inc. in either the

Satterthwaite or Yeager cases.

         4.      Alternatively, if coverage is not excluded under any of the Endorsements, then (a)

the Other Insurance provision in Section IV(4) applies; (b) other valid and collectible insurance

is available to MBI for any loss covered under Coverages A and B; and (c) the Policy is either (i)

excess insurance subject to the limitations in Section IV(4)(b), or (ii) primary insurance subject

to the method of sharing described in Section IV(4)(c).

         5.      In addition, if coverage is not excluded, then Liberty is entitled to a separate

declaration that under the Policy there is no coverage afforded to MBI Inc. for any punitive

damages that may be assessed against it.

         6.      For such other and further relief as the Court deems just and proper.



         DATED this 8th day of November, 2019.

                                                       SNELL & WILMER L.L.P.



                                                       /s/ Matthew L Lalli
                                                       Matthew L. Lalli
                                                       Zaven A. Sargsian
                                                       Attorneys for Plaintiff Liberty Mutual Fire
                                                       Insurance Co.




4836-2069-8796
                                                  16
